Citation Nr: 1229133	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than April 30, 1996, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran has been represented before VA by a private attorney since August 2003.  The Veteran sought entitlement to service connection for PTSD as well as entitlement to total disability evaluation based on individual unemployability (TDIU) during the period of representation.

The Veteran was granted service connection for PTSD, effective from April 30, 1996, and given a 70 percent disability rating from that date, in January 2008.  He perfected an appeal of both the effective date for service connection and the initial disability rating assigned in March 2009.

The Veteran was also granted entitlement to a TDIU rating by way of a rating decision dated in April 2011.  The effective date of the rating was April 30, 1996.  The evidence of record does not show that the Veteran has disagreed with any aspect of that rating decision.

The Veteran submitted a new claim for entitlement to service connection for hepatitis C that was received at the RO in March 2012.  The Veteran also submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the service organization listed on the title page.  The representation was unlimited, thereby removing the private attorney as the Veteran's representative from the date of receipt of the VA Form 21-22.  See 38 C.F.R. § 14.631(f)(1) (2011).  

The Veteran's representative submitted additional written argument in support of the claim at the Board in July 2012.  In addition to addressing the issues on appeal, the representative raised new issues for consideration by the agency of original jurisdiction (AOJ).  In particular, the representative contended that a claim for service connection for ischemic heart disease, hypertension, and the Veteran's substance abuse as secondary to service-connected PTSD was raised by the record.  It also appears that the representative alleged that the Veteran has tardive dyskinesia as secondary to medication used to treat his PTSD.  The representative also contended that there was clear and unmistakable error (CUE) in the Veteran being denied service connection for hearing loss and tinnitus in 1996.  There is no rating decision addressing the two issues in 1996, but service connection for hearing loss and tinnitus was denied by an April 1997 rating decision.  

The representative also stated that at least a part of the Veteran's liver problems and neuropathies were due to service as they were related to alcohol and substance abuse that was due to the Veteran's service-connected PTSD.  It was stated that the Veteran's hepatitis C would likely be part of the secondary conditions.

The AOJ did adjudicate a formal claim for service connection for hepatitis C, denying service connection as per entries in Virtual VA, in June 2012.  At this time, the Veteran has not disagreed with any aspect of that decision.

In summary, the Veteran's representative has raised issues for service connection to be considered on return of the claims file to the AOJ.  The AOJ should review this Introduction as well as the written submission from the representative dated in July 2012 to ensure all issues raised are addressed and developed as may be required.

Finally, the Board also notes that an individual, P. H., presented evidence of a marriage license showing marriage to the Veteran in June 1996.  This was received at the AOJ in January 2012.  She stated that she was applying for an apportionment of the Veteran's income from VA.  There is no indication in the claims file that any action has been taken in regard to the request for apportionment.  Accordingly, the issue is referred to the AOJ for such further action as may be necessary.  

FINDINGS OF FACT

1.  The Veteran submitted a claim for entitlement to service connection for PTSD on February 8, 1993.  The Veteran did not identify a stressor.  The medical evidence 

of record did not include a diagnosis of PTSD.  His claim was denied in March 1993, and he did not appeal.

2.  The Veteran submitted an informal claim for service connection for PTSD that was received on July 8, 1994.  He submitted evidence of claimed stressors, and the evidence of record included a diagnosis of PTSD.  The claim was denied in February 1995.  The Veteran did not appeal.  

3.  The Veteran submitted a claim for service connection for PTSD that was received on April 30, 2006.  

4.  The Veteran was granted service connection in January 2008, based on relevant official service department records that existed at the time of the prior denials, that had not been associated with the claims file when VA first decided the claim. 

5.  VA had sufficient information at the time of the February 1995 rating decision to obtain the records from the Army & Joint Services Records Research Center (JSRRC) or one of its predecessors.

6.  The Veteran's service-connected PTSD causes total occupational impairment from the date of initial service connection. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 8, 1994, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2011).

2.  The criteria for a 100 percent rating for service-connected PTSD have been met from the date of claim of July 8, 1994.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.132, Diagnostic Code 9411 (1994); 38 C.F.R. §§ 3.156(c)(4), 4.7 (2011)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, the Veteran's claim arises from his disagreement with the assignment of the effective date following the grant of service connection for PTSD and his disagreement of the award of an initial disability rating of 70 percent.  Courts have held that, once the benefit sought is granted, the claim is substantiated, and additional notice is not required.  Thus, any defect in the notice provided is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  Relevant post-service treatment records identified by the Veteran have been obtained.  This includes private records, Social Security Administration (SSA) records, and VA treatment records.  He has not identified any additional evidence not already obtained.  Thus, the Board finds that all efforts have been made to obtain relevant, identified, and available evidence.  The Veteran was afforded VA examinations for his claim for service connection for PTSD in December 2007 and in regard to a higher rating in September 2010.  Thus, the examinations of record, along with the other extensive medical evidence of record, provide adequate evidence to evaluate the Veteran's level of disability.  

VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Background

The Veteran served on active duty from February 1968 to July 1970.  He received VA education benefits soon after service.  His DD 214 was of record at that time and reflected that his military occupational specialty (MOS) was as a light weapons infantryman.  The DD 214 also reflected that the Veteran had several medals indicative of service in Vietnam.  However, there were no medals and/or awards to reflect that he had served in combat.

The Board notes that the Veteran's original DD 214 reflected that he received a General Discharge Under Honorable Conditions.  His DD 214 reflects that he had two periods of absence without leave (AWOL) that totaled 208 days.  The Veteran's discharge was upgraded to Honorable in 1977 and an updated copy of the DD 214 was included in the claims file.

The Veteran submitted his initial claim for VA disability compensation benefits in March 1991.  He sought service connection for a skin rash that he said he was due to his exposure to Agent Orange.

VA treatment records for the period from October 1990 to September 1991 were obtained.  The records reflected ongoing treatment for polysubstance abuse.  A clinical record form, dated in February 1991, asked a number of questions about the Veteran's health history and his military service.  The Veteran's years of service were listed as 1968 to 1971 and that he served in Vietnam for 12 months and was involved in combat.  There were no specifics provided regarding the claimed combat service.  The Veteran listed a gunshot wound (GSW) of the left knee but this was in 1975 and unrelated to his military service.
A discharge summary from the VA domiciliary in Knoxville, Iowa, reflected treatment for several issues, primarily substance abuse, from March 1991 to May 1991.  There was no mention of PTSD or any other psychiatric condition related to the Veteran's military service.

Records from Homer G. Phillips (Phillips) Hospital, for the period from December 1974 to January 1975, were received in April 1991.  The records related to treatment provided to the Veteran for his GSW of the left knee that occurred in December 1974.  

The Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, that was received on February 8, 1993.  He listed PTSD as one of the issues on the form and said the disability began in 1991.  He also listed his employment history with his last employment with a meat packer in September 1991.  He also submitted a VA Form 21-4138, Statement in Support of Claim, wherein he listed the VA facilities where he had received treatment for his PTSD.

The RO wrote to the Veteran and requested that he provide information and/or evidence regarding any claimed stressors in March 1993.  The letter asked that the Veteran provide as much detailed information as possible to include dates, place, and units he was assigned to at the time.  He was informed that the information was needed to corroborate any claimed stressors from official service department records and that a failure to respond might make it difficult or impossible to obtain the needed evidence.  The Veteran did not respond to the letter.

VA records for the period from February 1991 to December 1992 were obtained.  Of note were two hospital summaries or abbreviated medical records, that documented the Veteran's inpatient status.  A report from the VA Medical Center (VAMC) in Iowa City, Iowa, noted a two day period of stay from November 12-13, 1992.  The primary reason for treatment was substance abuse.  The report listed polysubstance abuse and ethanol (ETOH) abuse on Axis I and questionable antisocial personality disorder on Axis II.  A second summary, from the VAMC in Knoxville, for treatment provided from November 17-19, 1992, was for detoxification.  
The Veteran was inpatient at the VAMC in Des Moines, Iowa, from December 3, 1992, to December 30, 1992.  Diagnoses 1 through 4 of the summary related to the Veteran's dependence on different substances.  There was no diagnosis of PTSD.  The summary said the Veteran underwent psychological testing and was said to have paranoid tendencies.  A psychiatric consult impression was rule out an intermittent explosive disorder.  The Veteran had a history of criminal actions and reported he had spent 14 years of his life in jail.  

An undated addendum to the summary was provided.  The same diagnoses were listed with the addition of atypical chest pain.  The addendum noted that the Veteran was admitted to the alcohol substance dependency treatment program (ASDTP) for alcohol and cocaine dependence, polysubstance abuse, nicotine dependence and rule out PTSD.  The addendum made no further reference to PTSD.

Additional VA records included a discharge summary for the period from February 1, 1991, to March 1, 1991.  The Axis I diagnoses were cocaine and heroin abuse, rule out dependency and alcohol abuse.  There was an Axis II diagnosis of rule out personality disorder.  The summary noted a long history of drug use but provided no information on the Veteran experiencing any stressful events in service and did not provide a diagnosis or finding of symptoms of PTSD.

The Veteran's DA Form 20 was received in March 1993.  The form documented the Veteran's service in Vietnam from July 1968 to July 1969.  There were no combat awards.  Despite his MOS, he was assigned as a security guard to "AdvTm51, IVCorpsAdvGpUSMACV" during his service in Vietnam.  He received marks of excellent for conduct and proficiency while in Vietnam and was steadily promoted up to a temporary E-4 during service.  

The RO denied service connection for PTSD by way of a rating decision dated in March 1993.  The basis for the denial was that there was no diagnosis of PTSD of record.  Notice of the rating action was provided to the Veteran on April 16, 1993.  

The Veteran submitted a statement that was received at the RO on July 8, 1994.  He stated that he was making a formal notice of disagreement (NOD) with the denial for service connection for PTSD.  

The Veteran's earlier claim for service connection for a skin rash was denied in August 1994.  The delay was due to VA determinations in the adjudication of Agent Orange-related claims.  The Veteran was provided notice of the denial that same month.  The letter also informed the Veteran that his submission of July 1994 could not be considered a NOD as the one year period to appeal had expired.  

The Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, that was received at the RO on October 19, 1994.  He said he was seeking VA pension due to several conditions and listed PTSD as one of the conditions.  He provided information that he had last worked for a meat packer in June 1992.  He reported that most of his care had been at VAMC Iowa City.

The RO wrote to the Veteran in regard to providing information on any claimed stressor in November 1994.  The letter was similar in content to that provided to the Veteran in March 1993.

Private medical records from the People's Clinic were received in November 1994.  The records related to treatment provided to the Veteran from March 1991 to October 1994.  There was no specific treatment entries related to PTSD.  There was a problem list page that reflected chronic problems for the Veteran.  Included were major depression/PTSS (posttraumatic stress syndrome/symptoms).  Of record was an entry from September 9, 1993, that noted the Veteran had injured his lower back a year earlier in a motor vehicle accident.  He had started work at a meat packer approximately two weeks earlier but had to go home the night before due to back pain.  He was to return to work with a lifting restriction for a week and then resume normal duties.

The Veteran provided a response to the request for stressful events in December 1994.  He listed his several duty locations and his MOS.  He did not list any specific area in Vietnam.  He said the events and experiences most upsetting were watching people die and watching Americans kill each other and going off.  Question number 4 of the questionnaire asked for details of dates, places, and names of individuals involved, particularly those that were killed or severely injured.  

The Veteran responded that the events happened while in Vietnam and being around GI's killing each other, being "bomb" in the middle of the night and not knowing who to trust.  He said this had been going on since 1969 and that he did not remember all the places he was at in Vietnam.  He stated he was not in combat and said that just being in Vietnam was bad enough.  He was not wounded.  He said he could not trust anyone and had bad dreams, cold sweats, and did not sleep well plus he was in a state of deep depression.

The Veteran submitted a letter, signed by two individuals from Black Hawk - Grundy (BGH) Mental Health Center, dated in December 1994.  The letter was signed by a R. V. Davenport, a clinical psychiatric counselor, and R. E. Pucelik, M.D., medical director.  The letter said the Veteran was initially seen in February 1993.  He was referred by a probation/parole officer.  He was evaluated by Mr. Davenport on February 17, 1993, and Dr. Pucelik on April 26, 1993.  The letter said a copy of the evaluation by Mr. Davenport was included with the letter, but no copy is included with the letter.  The letter said the Veteran carried current diagnoses of anxiety disorder, depressive disorder, probable PTSD, alcohol abuse, possible dependence, psychoactive substance abuse, not otherwise specified (NOS), possible dependence and personality disorder, NOS, including passive aggressive and antisocial personality traits.  

In addition, the letter said the Veteran had an explosive temper and that the Veteran said he controlled it with the use of cocaine and/or marijuana.  His prior substance abuse treatment at VA was noted.  The letter said that the writers felt the Veteran would not be able to engage in any work related activities.  The stress associated for him in the workplace would contribute to his psychiatric symptoms.  When under stress, the Veteran was said to be unable to function and could not remember, understand nor follow through instructions.  

The Veteran submitted lay statements from B.H.T., an ex-wife, and his mother in December 1994.  Ms. B.H.T. said the Veteran was very nervous and would have good and bad moods.  He would lose his temper and then apologize.  She said that Vietnam had changed his personality.  The Veteran's mother said that Vietnam made the Veteran a bundle of nerves.  She said he could not sleep and would walk around all of the time.  

The Veteran was afforded a VA examination in December 1994.  The examiner related the Veteran's military history.  He said the Veteran had not worked for approximately the last year.  He said the Veteran reported traumatic events in Vietnam of seeing "GIs" killing each other and seeing body parts that were blown about after explosions.  The Veteran reported having daily, recurrent, intrusive and distressing recollections of combat and nightly recurrent, distressive dreams.  He also reported flashbacks of people screaming in pain.  The Veteran said that he did not do anything for fun anymore and kept to himself.  He believed that his divorce in the past was secondary to his lack of emotions.  The examiner provided Axis I diagnoses of PTSD, history of alcohol abuse and history of cocaine abuse.  He said there was no diagnosis for Axis II.  

The examiner provided an additional section of his report wherein he listed the various criteria met by the Veteran to warrant a diagnosis of PTSD.  He stated that he thought the Veteran was moderately impaired by the PTSD.  He also said it was unclear how much the Veteran's use of alcohol and cocaine in the past had contributed to his current symptoms.  His last statement was that the Veteran was mild to moderately impaired by PTSD.

The RO denied service connection for PTSD by way of a rating decision dated in February 1995.  The prior denial of service connection in March 1993 was noted.  The rating decision cited to the Veteran's report of stressors received in December 1994.  However, the RO said the claimed stressors were only of what the Veteran "saw" in Vietnam.  The rating decision referred to 38 C.F.R. § 3.306 (instead of 38 C.F.R. § 3.304(f)) as the applicable regulation.  The RO determined that the Veteran had not served in combat and his claim was based on his being in a combat zone.  
Notice of the rating action was provided to the Veteran on February 15, 1995.  The Veteran did not respond to the notice.

The Veteran submitted a request to reopen his claim for service connection for PTSD that was received at the RO on April 30, 1996.  He stated that, in about July 1968 while with "MACV", his unit moved to Cao Lanh.  He said that, besides the convoy duty they had, they were mortared four times.  He asked that VA request morning reports and after action reports to verify his claim.  The Veteran also reported that he was in receipt of SSA disability and supplemental income benefits.  

The RO wrote to the Veteran and asked that he provide specific information regarding any claimed stressors in June 1996.  

VA records for the period from February 1995 to June 1996 were received.  The records noted treatment primarily for substance abuse and issues unrelated to PTSD.  Although the Veteran had said he received all of his treatment at VA an entry in April 1996 noted that he received all of his medications from BHG.  Another April 1996 entry noted a diagnosis of PTSD and a substance abuse program entry, also dated in April 1996, provided a diagnosis of PTSD symptoms.  

The Veteran responded to the stressor letter in June 1996.  He said the most he could remember was that he was assigned with MACV and stationed with a number of subordinate units.  He added that in "May, June, and July" he was at Bac Lieu and Vinh Loi provinces where he came under attack.  He again asked that VA check after action reports.  

The RO denied the Veteran's claim for service connection in September 1996.  The RO noted the Veteran's claim was previously denied because there was no evidence of verifiable stressors and no clear diagnosis of PTSD.  The decision further noted that no new and material evidence had been received as there was still no clear diagnosis of PTSD and the information provided by the Veteran was not specific as to dates, places, unit assignments and specific incidents that could be verified.

The Veteran perfected his appeal of the denial of service connection in December 1996.  

The Veteran was afforded several VA examinations in association with a pending claim for nonservice-connected disability pension benefits in January 1997.  The mental health examination was very limited and the examiner had no access to the claims file.  The Veteran was noted to be last employed in 1992 and that his longest period of employment after service was one year.  He was noted to have undergone detoxification and rehabilitation on five occasions with the last being in May 1996.  The report contained no reference to the Veteran's military service or a discussion of his claimed PTSD.  The Axis I diagnosis was psychosis, NOS, history of alcohol dependence in early remission and a history of polysubstance abuse in early remission.  The examiner provided an Axis II diagnosis of antisocial personality traits.

The Veteran submitted a copy of a letter from SSA, dated in January 1997, that informed him his case had been reconsidered and he was determined to meet disability requirements due to a disabling condition other than drug addiction and/or alcoholism.  The Veteran also submitted a SSA document entitled Explanation of Determination.

The explanation cited to an April 1993 report from BHG that listed the Veteran's Axis I and Axis II diagnoses.  These were essentially the same as those contained in the BHG letter to VA dated in December 1994.  The explanation also noted that Dr. Pucelik submitted an opinion that the Veteran would have moderate difficulty relating to other people; moderate restriction in daily activities; moderate evaluation in terms of deterioration of personal habits; moderate estimate in constriction of interest; moderate difficulty in carrying out short and simple instructions; marked difficulty in maintaining attention for two hours; marked difficulty in ability to maintain regular attendance and be punctual with customary tolerances; as well as moderate restrictions in several other areas and marked restriction in ability to complete a normal work day and work week without interruptions from psychologically based symptoms and perform at a consistent pace without an unreasonable number and length of rest periods.  Dr. Pucelik's assessment concluded that the Veteran would have extreme difficulty in accepting instructions and responding appropriately to criticism from supervisors as well as marked to extreme difficulty getting along with co-workers.

The explanation also referenced a report from a VA physician, Dr. C, that was dated in December 1996.  Dr. C. noted the Veteran's treatment for alcohol dependence, cocaine dependence and chronic alcoholic hallucinosis.  He said the Veteran was treated for psychiatric symptoms approximately every 2-4 weeks.  Dr. C. said the Veteran had a substance induced psychotic disorder, i.e., alcohol induced hallucinosis that was now chronic.  This condition caused the Veteran to hear voices that were actually hallucinations.  Dr. C. noted that the Veteran had a past history of depression and posttraumatic stress symptoms that "have in depression" [sic] during his VA care.  The Veteran was also noted to have a major problem with anger management and it was felt that this was due primarily to adult antisocial personality traits.  The report noted that it was unlikely the auditory hallucinations would ever disappear and the Veteran would require continued anti-psychotic medication.  The medications were said to be associated with side effects that may also impair the Veteran's abilities to function in a work setting.  

The RO granted the Veteran entitlement to nonservice-connected disability pension benefits in April 1997.  The rating decision noted that a decision as to whether new and material evidence had been received in regard to the Veteran's claim for service connection for PTSD was deferred.

The Board notes that VA received some of the Veteran's SSA records in February 1998.  The records included the assessment by the VA physician, Dr. C. of December 1996.  Also received were records from BHG dating from February 1993 to September 1996.  Included in the records is an evaluation, signed by Mr. Davenport and Dr. Pucelik, that is dated in February 1993.  The report said the Veteran felt that he had a problem with anger and did exhibit an explosive temper at times.  The Veteran also felt that he suffered from PTSD.  The report noted that the Veteran engaged in criminal activities that resulted in his being incarcerated at various times; beginning in 1970.  In regard to his military service, the Veteran reported that he saw people who had been dead and saw battles from Vietnam with frequent nightmares regarding his experiences.  The death of his brother in his arms in 1992 triggered memories of people dying in Vietnam.  The report went on to explain how the Veteran's experiences and symptoms satisfied the diagnostic criteria for a diagnosis of PTSD.  The Veteran was given a Global Assessment of Functioning (GAF) score of 38 at the time and 42 as the highest level in the past year.  The Veteran was advised to apply for SSA benefits.  A psychiatric evaluation from April 1993 provided a diagnosis of probable PTSD disorder.  

A clinical note from Mr. Davenport, dated in March 1993, noted he discussed the Veteran's PTSD.  He said they reviewed the criteria for PTSD and that the Veteran met all of the categories and character traits of PTSD.  The Veteran also reported he had been on Haldol for his explosive temper but this was discontinued by a VA physician due to an unspecified heart condition.  Later entries show the Veteran as incarcerated until October 1993 where he was reported to be staying in a residential facility.  The entries note that the Veteran was attempting to find full-time employment but was not having success.  He had lost his job at the meat packer.  He obtained spot jobs through a company but, according to an entry from December 1993, he had not worked since Thanksgiving.  

In a September 1996 letter to the Veteran's Legal Services attorney, Mr. Davenport and Dr. Pucelik listed the Veteran as having Axis I diagnoses of anxiety disorder, NOS, depressive disorder, NOS, probable PTSD, alcohol abuse, possible dependence, and psychoactive substance abuse, possible dependence.  The Veteran was also said to have an Axis II diagnosis of personality disorder NOS, including passive-aggressive and antisocial traits.  The letter said the diagnoses were listed in primary order.  The two caregivers also said that the Veteran would continue to have symptoms of anxiety and depression as a result of issues related to PTSD.  This was based on the Veteran's last contact with BHG in September 1995.  

The Veteran submitted a hand drawn map of Vietnam in October 2000.  He provided the names of several locations on the left side of the document with circles drawn around four of the locations.  These were to indicate areas where he served while in Vietnam.  

VA records from VAMC Iowa City, for the period from February 1998 to June March 2001, were obtained.  The records do not record a diagnosis of PTSD but do carry an Axis II diagnosis of personality disorder, NOS, with antisocial traits.  

The Veteran's representative submitted a statement to provide more details in regard to the Veteran's claimed stressors in August 2001.  The representative said he had had a conversation with the Veteran and the Veteran provided additional information on specific stressful events he experienced in Vietnam.  They included: 1) While in Vietnam, the Veteran suffered repeated mortar attacks while on convoy; (2) On one occasion, a serviceman in the United States Air Force was hit in the neck with a triangular piece of shrapnel, which killed him instantly; and (3) That same evening at a base camp at "(Ha Long??)," there was a mortar attack, during which a 1st or 2nd Lieutenant ran out of the command post, sustained a direct hit and was destroyed.  The Veteran was unable to provide the dates of these incidents and the names of the individuals involved.  Rather, he indicated that the incidents occurred during the TET offensive and that, at that time, a Colonel Hazen was in command of MACV.  The representative asked that the claimed stressors be researched.  He also said that the Veteran had submitted a request for a correction of his military records to reflect his being award a Combat Infantryman Badge (CIB).  

The Board denied the Veteran's claim for service connection for PTSD in July 2002.  The Board determined that the denial of February 1995 had become final but that the Veteran had submitted new and material evidence to reopen his claim for service connection.  The Board also determined that the Veteran's PTSD had not been attributed to a verified in-service stressor.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2003, based on a Joint Motion for Partial Remand (Joint Motion), the Court vacated that portion of the Board's decision that denied entitlement to service connection for PTSD and remanded the Veteran's appeal to the Board for readjudication in accordance with the joint motion.  This meant that the Board's determination that the March 1995 decision was final was undisturbed.  The basis for the joint motion was that VA had not provided adequate VCAA notice.
The Board remanded the case for additional development in March 2004.  The RO wrote to the Veteran to provide the required notice in March 2004.  The Veteran was also asked to provide additional and specific information regarding any claimed stressor.

VA records for the period from May 2001 to May 2004 were associated with the claims file.  The records document continued outpatient therapy for the Veteran.  A number of the entries recorded a diagnosis other than PTSD while other entries listed the Veteran's disability as PTSD.  There was no discussion of the Veteran's claimed stressors and their relationship to his PTSD.

The Veteran did not respond to the notice letter.  The RO continued the denial of service connection and issued a supplemental statement of the case (SSOC), with a copy to the Veteran's attorney, in June 2004.  The case was returned to the Board.

The Board denied service connection for PTSD by way of a decision dated in November 2004.  The Board made findings that the Veteran did not engage in combat and his symptoms had not been attributed to a verified in-service stressor.

The Veteran appealed the Board's decision to the Court.  In August 2005, based on a joint motion, the Court vacated the Board's decision and remanded the Veteran's appeal to the Board for compliance with the instructions in the joint motion.  The basis for the joint motion was that the Board did not provide adequate consideration with regard to why the information provided by the Veteran was not sufficient to attempt verification of his reported stressors.  It was noted that the official records documented the Veteran's unit and he had provided specific information in regard to an event that occurred in May, June or July 1969.  The Joint Motion noted that the information should be forwarded to the Center for Unit Records Research (CURR) (The name of the organization was later changed to the United States Armed Services Center for Research of Unit Records (USASCRUR) and again to the JSRRC).

The Board remanded the Veteran's case for development consistent with the actions noted in the joint motion in January 2006.  The Board provided a general summation of the Veteran's claimed stressors.  In addition, it was noted the Veteran's representative had previously said the Veteran was seeking a correction to his military records to show receipt of the CIB.  The Board directed that the Veteran should be asked to provide evidence of receipt of the CIB.

The RO initially provided notice to the Veteran regard the Court's decision in Dingess and how VA determines effective dates and disability ratings in March 2006.  

The Veteran's then attorney representative wrote to the RO in March 2006 and argued that no additional information was required from the Veteran.  He maintained that there was sufficient information of record to seek corroboration from the JSRRC.  

Associated with the claims folder is a Report of Contact with the attorney from March 24, 2006.  The attorney's letter was acknowledged and he was informed that a request for corroboration of the stressors had been submitted.  

The RO also wrote to the Veteran, in compliance with the Board's remand instructions, to request that he provide detailed information on any claimed stressor in March 2006.  In addition, the Veteran was asked to provide evidence that he had received the CIB.  The Veteran did not respond to the letter.  He also did not submit evidence of having a CIB at any time during the pendency of the appeal.  

The RO received a response to the query from the JSRRC in October 2007.  The reply stated that a review of Daily Staff Journals (DJs) submitted by the Military Assistance Command Vietnam (MACV) Advisory Team 51 for the period July 17-24, 1969, showed that the unit's main base location was Bac Lieu.  The DJ's verified that on July 17, 1969, Bac Lieu received 8 rounds of 81-millimeter (mm) mortar fire and 4 rounds of 60-mm mortar fire.  The DJs further documented that Bac Lieu sustained enemy attacks and ambushes during the reporting period which resulted in U.S. and enemy casualties.  

The claims file contains an informal conference report, dated in October 2007.  The results of the JSRRC response were conveyed to the Veteran's attorney and it was noted that an examination was to be scheduled.  

The Veteran was afforded a VA PTSD examination in December 2007.  The Veteran reported that he had a difficult time dealing with people.  He said that he had a very low tolerance for anyone except for his neighbor and his mother (the report noted that the Veteran's mother had passed away).  The Veteran's difficulties in growing up were noted.  In regard to the Veteran's military experience the Veteran reported that he said that he quit the service after his return from Vietnam.  He was stationed in Colorado and did not want to be in the mountains.  He reported having combat experience but was not wounded.  The Veteran reported that he was shot at regularly and saw kids getting killed.  He also said he saw a guy that was hit by a rocket through his neck.  The Veteran related that he had a problem with authority.  

The Veteran also related that his mother died in 2002 and that she was the only friend he ever had.  His little brother died in 1993.  He did not get along with his sister.  He did talk to his cousin and children.  He had been married three times and was currently married.  The Veteran reported that a close friend was shot while standing right next to him soon after being discharged from service and that an uncle was murdered.  He said that everyone he tried to get close to gets killed.  He said he did not trust anyone.  The Veteran reported that he always was by himself.  He would stay in the house.  His best friends were his television and radio.  He sometimes talked to his neighbor.  He said he might ride his bike in the summer if his legs did not bother him.  

The examiner said the Veteran had an extensive history of violence.  The Veteran reported that he did not have a conscience about hurting others and that was why he always stayed away from others.  The Veteran admitted to being addicted to heroin and cocaine before and after service.  He denied any drug use in service and that he had been clean and sober since 2000.  

The examiner said the Veteran had a disheveled appearance and was restless.  His speech was unremarkable and he was cooperative but irritable and guarded.  He had a full affect with an agitated mood.  The examiner said the Veteran's attention was intact and that he was oriented times three.  The examiner related that the Veteran's thought process was rambling and that the Veteran did express homicidal ideation.  He said the Veteran had persistent delusions but, by way of judgment, he understood the outcome of his actions.  In regard to insight, the examiner said the Veteran partially understood that he had a problem.  

The Veteran reported having sleep impairment and referenced his wife telling him about a dream he had a year earlier.  He reportedly woke up and had a knife in his hand.  He said that medications sometimes helped him sleep but were not as effective lately.  The examiner said the Veteran did not have hallucinations; however, he did have inappropriate behavior by easily losing control of his anger and being prone to violence.  The Veteran did not have obsessive/ritualistic behavior or panic attacks.  The examiner provided examples of the Veteran's homicidal ideation.  There was no suicidal ideation.  The examiner said the Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  He said the Veteran's remote and immediate memory was mildly impaired and his recent memory was said to be normal.  

The examiner detailed the symptoms associated with the Veteran's PTSD as they related to the applicable diagnostic criteria.  The examiner stated that the Veteran met the DSM-IV (Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS) criteria for a diagnosis of PTSD.  

The Veteran was noted to have a usual occupation of factory work but was unemployed.  He had not work for 10 to 20 years.  He was fired in 1992 and received VA pension benefits in 1994.  The report noted that the Veteran contended his unemployment was due to his mental disorder's effects and the examiner concurred with this.  He listed PTSD as the mental condition.  

The examiner provided Axis I diagnoses of chronic PTSD and polysubstance dependence, in sustained full remission.  He said the Veteran appeared to have a pre-existing antisocial personality disorder.  He said the PTSD exacerbated the personality disorder and the personality disorder exacerbated the PTSD.  He provided an Axis II diagnosis of antisocial personality disorder.  The examiner also provided a GAF score of 57.  He said he estimated that approximately 60 percent of the GAF score was attributable to PTSD and the remaining percentage was divided among his antisocial personality disorder and polysubstance dependence.  

The examiner noted that the Veteran said he was unable to work due to PTSD and other mental health symptoms.  He said the Veteran had poor functioning relationships, including with his wife.  He avoided relationships in general and had difficulty in routine social situations.  The Veteran had limited recreational/leisure pursuits due to difficulty being in a lot of public situations.  The examiner said that the above impairments in functional status were directly related to PTSD symptoms.  He said that the Veteran's prognosis was guarded.

A section of the report asked the examiner to respond to several questions in regard to the effects of PTSD on occupational and social functioning.  The examiner said that the Veteran's PTSD did not cause total occupational and social impairment.  However, the Veteran's PTSD did result in impairment of judgment, thinking, family relations, work and mood.  

VA treatment records for the period from July 2004 to December 2007 reflected ongoing outpatient treatment for the Veteran's PTSD.  

The RO granted service connection for PTSD by way of a rating decision dated in January 2008.  The Veteran was given a 70 percent rating.  The effective date for the grant of service connection and the 70 percent rating was established as of April 30, 1996.  The RO held this was the date the current claim was received after the prior final denial.  

In rating the Veteran's disability, the RO noted that the regulations used to evaluate mental disabilities had been amended in November 1996.  See 61 Fed. Reg. 52,695-52,702 (Oct. 8, 1996).  The RO applied both the prior and amended regulations in determining the Veteran's service-connected PTSD did not warrant a 100 percent rating.  

The Veteran, through his attorney representative, disagreed with the 70 percent disability rating and effective date in May 2008.  No specific date was, or has been argued.  The Veteran maintained that he was entitled to a TDIU rating as well.

Additional VA records for the period from January to June 2008 were associated with the claims folder.  The Veteran was noted to receive outpatient treatment as before as per an entry from June 2008.

The RO wrote to the Veteran in regard to a claim for a TDIU rating in July 2008.  He did not respond and the RO denied the claim in February 2009.  The Veteran was issued a statement of the case (SOC) in regard to his earlier effective date and higher rating for PTSD issues in February 2009.

The Veteran submitted a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability in March 2009.  He reported that he had last worked full-time in 1993.  He listed the same meat packer as his employer.

The Veteran submitted a letter from a VA physician, Dr. B., that was received in March 2009.  Dr. B. said the Veteran was under his care and had received outpatient psychiatric treatment in the clinic since October 2001.  He said the Veteran had been seen by other psychiatric providers before that time.  He said the Veteran was treated for PTSD, antisocial personality disorder and alcohol dependence.  He said that the Veteran was no longer drinking.  The Veteran's problems with PTSD and his personality disorder had only partially been treated with medications and ongoing therapy.  Dr. B. said the Veteran continued to have ongoing difficulty with irritability, intrusive memories of his experiences in Vietnam, and, at times, severe problems with interpersonal relationships.  He stated that, because of these symptoms, he felt that the Veteran would have vast problems in employment for any extended period of time and was unemployable.  

The Veteran submitted his NOD with the denial of entitlement to a TDIU rating in March 2009.

The Veteran's SSA records were received in July 2009.  The records included many of the same medical records previously provided to VA in February 1998.  The records included a Disability Determination and Transmittal form that reported the Veteran as disabled from July 1, 1996.  The primary disability was listed as a personality disorder.  The secondary disability was substance addiction in remission with hallucinations, chronic.  The latest medical assessment was a SSA psychiatric examination from April 2000.  The examiner reported that the Veteran's level of social functioning was severely impaired.  She also said the Veteran's appearance and ability to care for personal needs was marginal.  She noted that the Veteran had a loss of interest in pleasurable activities and the Veteran had a severe restriction of daily activities as a result of his impairment.  She provided an Axis I diagnosis of PTSD, chronic phase, severe; and, polysubstance abuse in long-term full remission.  There was no diagnosis on Axis II.  The examiner listed additional stressors of financial stress and social isolation.  She provided a GAF score of 50 and said the Veteran's prognosis was guarded.  

Also associated with the SSA records were VA treatment records from the VAMC in St. Louis, Missouri, for the period from May 1999 to March 2000.  The records show the Veteran received outpatient treatment for his PTSD.  He had an initial visit in August 1999.  The impression at that time was screening for PTSD, personality issues or criminality.  A GAF of 36 was provided with the initial visit.  A partial entry from December 1999 listed a number of findings as normal with no report of any outstanding symptoms.  The diagnosis was PTSD and the Veteran was given a GAF of 41.  A final entry from March 2000 said the Veteran had been compliant with his medications and controlling his angry impulses and staying away from trouble.  The diagnosis was PTSD and the examiner gave a GAF score of 41.

Also included was a SSA counselor assessment of the Veteran's employability dated in February 1996.  The Veteran was said to have an impairment that resulted in a substantial impediment to employment.  The report also said the Veteran could benefit in terms of an employment outcome from vocational rehabilitation services.  The counselor said the Veteran required such services to prepare for, enter, engage in, or retain gainful employment.  The counselor noted that the Veteran had struggled for many years with substance abuse and various physical problems.  The Veteran has suffered from PTSD from years in Vietnam.  He had required hospitalization, medication and ongoing therapy for emotional problems and substance abuse.  As a result, the Veteran had problems obtaining and maintain employment.  The counselor said to successfully work again the Veteran would need continued counseling and support.

The Veteran's attorney submitted a report of the Veteran's SSA earnings that was dated in February 2010.  The report was submitted that same month.  The report shows the Veteran with earnings of $2,787 in 1992, $443 in 1993 and only token amounts in four years between 1993 and 2008 with the other years listing no income.  The report indicated that the amounts for 2009 were not yet recorded.

VA treatment records for the period from February 2009 to August 2010 were added to the claims file.  There were several outpatient psychiatric clinic entries.  One entry from August 2009 noted said the Veteran was doing well and provided a GAF score of 72.  However, a psychology consult of January 2010 provided an in-depth report.  The examiner referred to the VA examination report of December 2007 for a recitation of background information, employment history, and psychiatric history.  The Veteran reported that his medication helped with his symptoms but he did not like to be around a lot of people.  He had learned to try and control his emotions when he got upset.  The Veteran said he currently lived in an apartment with his wife and they hoped to be able to move to a house.  He said he had supportive involvement with his wife, cousin, a neighbor, and many of his children and grandchildren.  The Veteran also reported that he watched television, played cards and dominos, went bowling and grocery shopping and did some cooking and cleaning with his wife.

The examiner listed the various PTSD-related symptoms that the Veteran endorsed.  She said no evidence of obsessive compulsive disorder was found.  She said the Veteran was alert and cooperative.  His attire was casual and appropriate.  His grooming was adequate.  The Veteran's behavior was said to be characterized by neither agitation nor psychomotor slowing.  His speech was clear with a normal rate and rhythm with relevant content and being goal directed.  She said the Veteran's mood was neutral with affect that was constricted.  The examiner said the Veteran's presentation was not significant for evidence of hallucinations, delusions, suspiciousness, racing thoughts, overt memory problems or panic.  

The examiner provided Axis I diagnoses of PTSD, alcohol dependence and polysubstance abuse in full sustained remission.  She said a diagnosis for Axis II was deferred.  The examiner assigned a GAF score of 45 noting the Veteran's inability to be around people in a work situation.

The Veteran was afforded a VA examination to assess the status of his service-connected PTSD in September 2010.  The examiner reviewed several medical reports in the record to include VA record entries, as well as reports from BHG and lay statements from the Veteran's ex-wife and mother.  The Veteran was noted to be married to his wife of 16 years.  The Veteran's wife was noted to also have mental health problems and they helped each other.  He maintained contact with his children.  The Veteran said that he watched movies and sports on television.  

The examiner said that the Veteran appeared clean and appropriately dressed.  His psychomotor activity was said to be unremarkable although the Veteran was said to easily escalate when he did not like a question.  His speech was said to be unremarkable, clear and coherent.  The examiner said the Veteran was cooperative and his affect was appropriate.  The Veteran was oriented times three.  The examiner said the Veteran had some paranoid ideation by saying he did not trust people or family.  He had persistent delusions of guilt.  The Veteran reported having sleep problems with waking up several times per night.  He also reported having auditory hallucinations.  The examiner said there was no inappropriate behavior.  She said he did exhibit some obsessive behavior by patting his feet on the floor.  The Veteran did not have panic attacks.  The examiner said there was evidence of homicidal thoughts with vague comments and no plan.  There were no suicidal thoughts.

The examiner said the Veteran had good impulse control but that there were episodes of violence.  The Veteran's memory was said to be normal for remote and immediate but mildly impaired for recent.  The examiner listed the various PTSD symptoms that met the diagnostic criteria found in DSM-IV.  The examiner said the Veteran had worked in a meat packing plant and as a physician's assistant.  The Veteran related that he did not get along with people and that he had attempted to stab his supervisors.  He was not currently employed and the examiner said the Veteran was retired as of 1993.  She provided Axis I diagnoses of chronic PTSD, psychotic disorder NOS, heroin dependence, cocaine dependence and alcohol dependence all in full remission.  She also said there cannabis abuse.  The examiner said the Veteran's substance abuse patterns were likely his way of medicating for his mood lability.  The psychotic disorder was independent of the Veteran's PTSD and substance abuse.  The examiner gave an Axis II diagnosis of personality disorder, NOS.  She gave the Veteran a GAF score of 42 for his current functioning.

The examiner said the Veteran's impairment in functional state and quality of life were related to both his PTSD and personality style.  She said it was not possible for her to distinguish which component was greater.  She also said the Veteran's prognosis was guarded.  In regard to specific questions, the examiner stated that the Veteran's PTSD did represent total occupational and social impairment.  She related that his mood could be easily volatile and lead to violent behaviors.  She noted his statement of wanting to stab his supervisors at one time and his history of assaultive behaviors.  She said it was her opinion that there was total occupational impairment due to PTSD symptoms and the Veteran's personality dysfunctional style.  

The Veteran was also afforded a general medical examination in September 2010.  However, the findings from the examination were limited to assessment of the Veteran's physical condition.

VA records for the period from August 2010 to April 2011 were added to the claims folder.  The Veteran continued to receive outpatient psychiatric treatment with the last entry dated in December 2010.

The RO continued to deny a rating in excess of 70 percent for service-connected PTSD and an earlier effective date for service connection in April 2011.  The Veteran was issued a SSOC that addressed the evidence added to the record and the basis for the denial.  The RO found that the evidence did not support a 100 percent rating as there was not total social impairment.  In regard to an earlier effective date for service connection, the RO held that the Veteran had not provided enough information regarding any claimed stressors to allow VA to request corroboration of the stressors prior to the current claim.  Thus, he could not receive an earlier effective date under 38 C.F.R. § 3.156(c) and the effective date was the date his claim was reopened, April 30, 1996.

The RO granted entitlement to a TDIU rating by way of a rating decision dated in April 2011.  The effective date for the rating was established as of April 30, 1996.  This date was determined because it was the effective date for the Veteran's 70 percent rating for his service-connected PTSD.  See 38 C.F.R. § 4.16(a)(2011).

The Veteran was given notice of the April 2011 rating decision in July 2011.  Additional correspondence was shared with the Veteran and his attorney in regard to the payment of attorney fees from the Veteran's retroactive award.  There is no indication in the correspondence from the Veteran or his attorney of disagreement with any aspect of the grant of TDIU benefits.  

The Veteran's case was certified on appeal to the Board in May 2012.

The Board notes that Virtual VA contains additional VA treatment records that were obtained after the last SSOC was issued.  However, the records relate to the Veteran's claim for service connection for hepatitis C.  

III.  Analysis

Earlier Effective Date

The Veteran is seeking an earlier effective date for the grant of service connection for PTSD.  He has not identified a specific date.  
The evidence of record establishes that the Veteran was first denied service connection for PTSD by way of a rating decision dated in March 1993.  Notice was provided to the Veteran in April 1993.  He did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  The Veteran sought to reopen his claim in July 1994.  This claim was denied by the RO in February 1995.  Notice of the rating action was provided that same month.  The Veteran failed to appeal this decision and it became final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).  

At the time of the Veteran's claim in February 1993, the requirements to establish service connection for PTSD were found in the Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, Chapter 7, paragraph 7.46.  Service connection required a clear diagnosis of PTSD, a history of stressful events, and a relationship between past events and current symptoms.  

The internal guidance for PTSD claims was previously found at M21-1, Part I, Chapter 50, paragraph 50.45.  However, this guidance was moved to the above section of the manual in March 1992.  VA's General Counsel had determined that two sentences in the adjudication manual provision represented substantive rules that were not promulgated in accordance with applicable law.  See VAOPGCPREC 7-92.  VA then published a final rule that became codified at 38 C.F.R. § 3.304(f) in May 1993.  See 58 Fed. Reg. 29,109 (May 19, 1993).

The regulation established, relevant to this case, that service connection for PTSD required medical evidence that established a clear diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed stressor.  If the stressor was related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, CIB, or similar combat citation would be accepted in absence of evidence to the contrary, as conclusive evidence of the claimed stressor.  38 C.F.R. § 3.304(f) (1993).

The regulation in effect at the time of the effective date of service connection in 1996 is the relevant provision in this case.  Although the regulation was amended several times subsequent to 1996, the only amendment relevant to this appeal is from June 1999 when the requirement for a clear diagnosis of PTSD was removed.  However a diagnosis of PTSD was still required to establish service connection.  

The Veteran's claim of February 1993 was denied because he did not provide any response to a request for information relating to stressful events and there was no diagnosis of PTSD of record.  The claim from July 1994 was denied in February 1995.  The RO did not seek to corroborate any of the Veteran's claimed stressors associated with his claim from July 1994.  The RO cited to the medical evidence of record but found the Veteran's claimed stressors to be related only to things he saw.  

The claim currently on appeal was received at the RO on April 30, 1996.  In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (1996).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005).  The above regulation underwent a minor change regarding a re-designation of the provision as 38 C.F.R. § 3.400(q)(2) effective in October 2006; however, there was no change to the substantive rule.

In this case, the RO established April 30, 1996, as the effective date for service connection.  The current effective date that is on appeal was established on the basis of a reopened claim received in 1996.  The Veteran cannot establish an earlier effective for service connection based on a reopened claim.  The Veteran is not, and has not, asserted clear and unmistakable error (CUE) in either the March 1993 or February 1995 rating decisions.  Thus, the last basis for an earlier effective date in this case is through consideration of 38 C.F.R. § 3.156(c), receipt of service department records after a denial of a claim.

At the time of the prior denials in March 1993 and February 1995, the applicable regulation for an effective date established through the receipt of later received service department records was found at 38 C.F.R. § 3.400(q)(2) (1994).  The regulation provided the effective date was to agree with evaluation (as the service department records were considered lost or mislaid) or date of receipt of claim on which prior evaluation was made, whichever is later, subject to rules on original claims filed within 1 year after separation from service.

In addition, the regulation relating to later received evidence in the form of a supplemental report from a service department as new and material evidence was found at 38 C.F.R. § 3.156(c) (1994).  The regulation provided as follows:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . .

38 C.F.R. § 3.156(c).  The remaining portion of the above cited regulation dealt with the possible retroactive evaluation to be assigned.  The regulation was the same in 1993 as in 1995.

The Veteran reopened his claim for service connection in April 1996, and his claim was granted in January 2008.  

The regulations regarding the rules pertaining to the reconsideration of decisions on claims based on newly discovered service records received after the initial decision in a claim were amended in September 2006.  See 52, 455-52,457 (Sept. 6, 2006) (Effective as of October 6, 2006).  From October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.

However, 38 C.F.R. § 3.156(c)(2) provides that such records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records and Research Center (JSRRC), or from any other official source.

Finally, 38 C.F.R. § 3.156(c)(3) states that "[a]n award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the previously decided claim."  The prior effective date provision of 38 C.F.R. § 3.400(q)(2) was incorporated into this new paragraph.  See 70 Fed. Reg. 35,389 (June 20, 2005).  
The Veteran was granted service connection for PTSD based on the report from JSRRC received in October 2007 and the results of the VA examination of December 2007.  The RO considered 38 C.F.R. § 3.156(c) for application but found that the Veteran had not provided the necessary information to allow for corroboration of any claimed stressors until his claim of April 1996.  The RO cited to 38 C.F.R. § 3.156(c)(2) in support of their decision.  The RO included this analysis with the SSOC that was issued in April 2011.  

The Board notes that reports and/or records from the JSRRC are considered relevant official service department records.  See Vigil v. Peake, 22 Vet. App. 63, 65-66 (2008).  The electronic response from CRUR in this case was based on DJs from the Veteran's unit in Vietnam that were prepared contemporaneously with the time period involved - in this case July 1969.  Thus, the record must be considered to have been in existence at the time of the Veteran's initial claim.  38 C.F.R. § 3.156(c)(1). 

In his initial claim of February 1993, the Veteran provided no information regarding claimed stressors.  His military records did not reflect evidence of involvement in combat and the medical evidence of record included significant psychiatric analyses and treatment but did not include a diagnosis of PTSD or information that would identify a stressor.  

The Board notes that the Court has held in two decisions that VA was precluded from relying on 38 C.F.R. § 3.156(c)(2) because the Veteran had not provided specific information regarding the claimed stressors and later obtained reports from JSRRC, or other information, corroborated other stressors (Mayhue) or the initial stressor alleged by the veteran (Shipley).  See Mayhue, 22 Vet. App. 273, 279-280 (2011); see also Shipley v. Shinseki, 24 Vet. App. 458, 463-465 (2011).  However, in both of those cases the veterans had provided stressor information at the time of their previously denied claims.  The RO had elected to not seek corroboration because it was felt the information was not sufficient.  In addition, both veterans had diagnoses of PTSD of record at the time their claims were initially denied.  Both fact patterns are contrary to the current case.

In a recent case, the Court held that the change in regulation at 38 C.F.R. § 3.156(c)(2) reflected a substantive rule change.  As such, the change could not be applied retroactively.  See Cline v. Shinseki, No. 10-3543, at 7, 2012WL 3524832 (Vet. App. Aug. 16, 2012).  However, the facts in that case can be distinguished from the current appeal.  The veteran in Cline submitted stressor information with his initial claim.  His VA examination noted the veteran may have previously had a mild case of PTSD but his symptoms no longer warranted the diagnosis.  The veteran later submitted more specific information that allowed for corroboration of his stressor of a friend drowning, and a VA examination provided a diagnosis of PTSD related to the claimed stressor.  Finally, the grant of service connection in that case, February 2006, preceded the change in 38 C.F.R. §3.156(c).

Although VA was able to obtain a report from the JSRRC that corroborated the Veteran's claimed stressor in this case, a report deemed to be in existence at the time of the initial claim; the report could not be obtained without the Veteran providing additional information subsequent to the denial of his initial claim.  In that regard, he identified stressors, to include being bombed in the night and a period of three months associated with the stressors starting in 1994.  This later provided information allowed for a specific search and the development of the evidence. 

Thus, unlike the veterans in Mayhue, Shipley or Cline, or even Vigil, the Veteran in this case provided no information regarding any claimed stressors with his original claim and he did not have a diagnosis of PTSD.  The later JSRRC report was obtained only after his identification of stressors and a specified period of time.  His claim was granted after the changes to 38 C.F.R. 3.156(c).  For these reasons, the Board finds that an earlier effective date back to the original claim of February 8, 1993, is not in order.  See 38 C.F.R. 3.156(c)(2) (2011).  Moreover, even without application of the change in regulation, the Veteran did not meet the specific criteria for service connection for PTSD at the time of his earlier claim as he did not have a diagnosis or an identified in-service stressor and, thus, a disability linked to an in-service stressor.  

Unlike his prior claim, the Veteran provided specific information regarding his claimed stressors, to include being bombed in the night, even if not in great detail with his claim of July 8, 1994.  See Veteran's Stressor Statement received in December 1994.  The RO found this information to be nonspecific and did not attempt to obtain corroboration.  However, the Veteran received a "clear" diagnosis of PTSD from a VA examiner in December 1994.  The examiner specifically noted how the Veteran met the criteria for a diagnosis of PTSD.  

The subsequent development of the case led to the grant of service connection based, in part, on the report from the JSRRC.  The report corroborated the stressor of being bombed in the night by way of the mortar attack as well as there being casualties at the Veteran's base camp from enemy attacks during a period he had identified.  The VA examiner of December 2007 related the Veteran's diagnosed PTSD to his claimed stressors.  

The report obtained from the JSRRC is the type of service department record contemplated in the regulation.  38 C.F.R. 3.156(c)(1).  Moreover, the grant of service connection was based on the corroborated stressor and the diagnosis of PTSD related to that stressor.  See 38 C.F.R. 3.156(c)(3).  Thus, an effective date of the date of claim from July 8, 1994, is in order, and the claim is granted to that extent.  This is the earliest effective date that can be established for the Veteran.

Initial Disability Rating in Excess of 70 Percent

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's claim for a higher evaluation for his PTSD is an original claim that was placed in appellate status by a NOD expressing disagreement with an initial rating award.  As such, separate ratings can be assigned for separate periods of time based on the facts found--a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

As noted, the regulations used to evaluate mental disorders were amended in October 1996, effective from November 7, 1996.  In evaluating the Veteran's claim, the Board must analyze the two versions of rating criteria applicable to the claim.  See VAOPGCPREC 7-2003.  

The RO has evaluated the Veteran's disability under the previous and amended criteria in assigning the initial disability rating in the rating decision of January 2008 and determining that a 100 percent rating was not warranted.  Accordingly, there is no prejudice to the Veteran in the Board reviewing the claim under the two versions of regulations in effect during the pendency of the appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  However, even if the Board finds the revised version more favorable, the reach of the new criteria can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000

The Veteran's PTSD disability is rated at the 70 percent level, and this rating has been in effect since the effective date of the grant of service connection - April 30, 1996.  From July 8, 1994, to November 7, 1996, PTSD was evaluated under Diagnostic Code 9411 as a psychoneurotic disorder.  The rating criteria in effect at the time provided for a 70 percent disability rating where the ability to establish and maintain effective or favorable relationships with people is severely impaired.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted for:  The attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic, symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994) the Court, based on admissions from the Secretary, held that a 100 percent rating could be assigned for any one of the three independent criteria required for a such a rating.  Id. at 97.

The new regulations provided for a general rating formula for all mental disorders, codified at 38 C.F.R. § 4.130 (2011).  A PTSD disability remained evaluated under Diagnostic Code 9411.  Under the new critiera, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is applicable where there is total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 is defined as "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Ibid.  A GAF score of 41 - 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Ibid.  A GAF score of 31 - 40 is defined as "Some impairment in reality testing or communication (e.g.. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Ibid.

The evidence of record shows that the Veteran reported at times that he last worked in 1992 or 1993.  He reported the date as 1992 with his submission of October 1994.  The records from the People's Clinic document the Veteran's attempts at obtaining full-time work in 1993.  The December 1994 letter from BHG concluded that, when under stress, the Veteran could not remember, understand or follow through instructions and that the Veteran would not be able to engage in any work-related activities.  

The VA examiner from December 1994 said the Veteran was mild to moderately impaired by his PTSD.  The several VA examinations afforded the Veteran in January 1997 noted that he was still not employed.  The mental health examiner recorded that the Veteran's longest post-service employment was for one year.  

Limited SSA records received in February 1998 included records from BHG.  The report from February 1993 provided diagnoses of PTSD and problems with anger and explosive temper.  The GAF score was 38 at the time of the report with a 42 score as the highest in the past year.  The remaining entries from 1993 to 1994 also noted the Veteran's problems with obtaining full-time employment.  

The VA examiner's report from December 2007 noted that the Veteran had not worked for 10 to 20 years.  The examiner provided diagnoses of chronic PTSD and polysubstance dependence in sustained full remission.  He also said the Veteran had a pre-existing antisocial personality disorder.  He said the PTSD exacerbated the personality disorder and the personality disorder exacerbated the PTSD.  The examiner provided a GAF score of 57.  He said he estimated that approximately 60 percent of the GAF score was attributable to PTSD and the remaining percentage was divided among his antisocial personality disorder and polysubstance dependence.  

The Veteran said he was unable to work due to PTSD and other mental health symptoms.  The examiner said the Veteran had poor functioning relationships, including with his wife.  He avoided relationships in general and had difficulty in routine social situations.  The Veteran had limited recreational/leisure pursuits due to difficulty being in a lot of public situations.  The examiner said the impairments in functional status were directly related to PTSD symptoms.  He said the Veteran's prognosis was guarded.  The examiner concluded that the Veteran's PTSD did not cause total occupational and social impairment but the Veteran had impairment of judgment, thinking, family relations, work and mood.

The letter from the VA physician, Dr. B. from March 2009, noted the Veteran had received treatment from October 2001 for PTSD and an antisocial personality disorder.  He said these two conditions were only partially treated with medications and ongoing therapy.  Dr. B. said the Veteran continued to have ongoing difficulty with irritability, intrusive memories of his experiences in Vietnam, and, at times, severe problems with interpersonal relationships.  He stated that, because of these symptoms, he felt that the Veteran would have vast problems in employment for any extended period of time and was unemployable.  
The Veteran's SSA records, received in July 2009, included the determination that the Veteran was considered as totally disabled as of July 1996.  The primary disability was listed as a personality disorder.  The records from BHG included the opinion from Dr. Pucelik wherein he found the Veteran to have moderate to marked difficulties in a number of areas of life to include interacting with others.  In particular he said the Veteran would have marked difficulty in maintaining attention for two hours; marked difficulty in ability to maintain regular attendance and be punctual with customary tolerances; as well as moderate restrictions in several other areas and marked restriction in ability to complete a normal work day and work week without interruptions from psychologically based symptoms and perform at a consistent pace without an unreasonable number and length of rest periods.  His assessment was that the Veteran would have extreme difficulty in accepting instructions and responding appropriately to criticism from supervisors as well as marked to extreme difficulty getting along with co-workers.

The SSA counselor's assessment was that the Veteran had an impairment that resulted in a substantial impediment to employment.  The Veteran required assistance from vocational rehabilitation services.  The VA treatment records from VAMC St. Louis documented treatment for PTSD and personality issues in 1999 and 2000 with GAF scores of 36 and 41 assigned for the several entries.  

The SSA psychiatric examination from April 2000 reported that the Veteran's level of social functioning was severely impaired.  The examiner said the Veteran had a severe restriction of daily activities as a result of his impairment.  She provided an Axis I diagnosis of PTSD, chronic phase, severe; and, polysubstance abuse in long-term full remission.  There was no diagnosis on Axis II.  The examiner listed additional stressors of financial stress and social isolation.  She provided a GAF score of 50 and said the Veteran's prognosis was guarded.  

SSA earnings statement from February 2010 clearly documents his lack of earnings since 1992 and reflect his not having been gainfully employment since then.

The VA treatment records from February 2009 to August 2010 do record several GAF scores that were considerably higher than those provided by the private medical providers as well as the SSA evaluations and VA examinations.  The entries are more of a routine finding for continued therapy as opposed to a full assessment of the Veteran's status.  However, a psychology consult of January 2010 provided a detailed report of the Veteran's status.  The Veteran's social functioning appeared to be improved over past reports, to include at the time of his December 2007 VA examination.  The examiner still assigned a GAF score of 45 based on her assessment of the Veteran's inability to be around people in a work environment.  

The VA examiner of September 2010 noted that he had last worked in 1993.  She provided Axis I diagnoses of chronic PTSD, psychotic disorder NOS, heroin dependence, cocaine dependence and alcohol dependence all in full remission.  She also said there cannabis abuse.  The examiner said the Veteran's substance abuse patterns were likely his way of medicating for his mood lability.  The psychotic disorder was independent of the Veteran's PTSD and substance abuse.  The examiner gave an Axis II diagnosis of personality disorder, NOS.  She gave the Veteran a GAF score of 42 for his current functioning.

The examiner said the Veteran's impairment in functional state and quality of life were related to both his PTSD and personality style.  She said it was not possible for her to distinguish which component was greater.  She also said the Veteran's prognosis was guarded.  In regard to specific questions, the examiner stated that the Veteran's PTSD did represent total occupational and social impairment.  She related that his mood could be easily volatile and lead to violent behaviors.  She noted his statement of wanting to stab his supervisors at one time and his history of assaultive behaviors.  She said it was her opinion that there was total occupational impairment due to PTSD symptoms and the Veteran's personality dysfunctional style.  

In assessing the evidence of record, the Board concludes that it warrants a finding of total occupational impairment as of July 8, 1994.  See 38 C.F.R. § 4.132 (1996).  This conclusion is supported by the unequivocal evidence of his not being employed from that date to the present and by the multiple assessments of the Veteran's inability to function in a work setting.  Although the Veteran's personality disorder is a major component of his impairment, the VA examiner in December 2007 said that the Veteran's PTSD exacerbated his personality disorder and that the personality disorder exacerbated the PTSD.  Although he attempted to parse out part of the GAF score to the PTSD, the examiner could only estimate. 

The VA examiner of September 2010 provided a GAF score of 42.  She also found that the Veteran's PTSD and personality disorder were intermingled and that it was not possible for her to distinguish which component was greater.  The evidence of record establishes the existence of the Veteran's personality disorder from the onset of his claim.  Thus, in assessing the Veteran's level of disability the Board cannot exclude the impairment caused by the Veteran's personality disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The Board has considered whether a staged rating may be warranted, to include a rating less than 70 percent, for any period during the appeal.  However, the Veteran's unemployability is supported by the evidence, and he has remained unemployable due to his service-connected disability throughout the appeal period.  There were several record entries that listed his symptoms as being less severe for short periods but, on the whole, the evidence documents low GAF scores, 50 and below, as well as written assessments of the Veteran's inability to function in a work setting.  Thus, the level of disability for the 100 percent rating is demonstrated from July 8, 1994, to the present. 

ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an effective date of July 8, 1994, for the award of service connection for PTSD is granted.

Subject to the law and regulations governing the payment of monetary benefits, entitlement to a 100 percent disability rating for PTSD is granted from July 8, 1994.  


____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


